Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/29/2021 has been entered. 
	Pending claims 1, 5-8, 12, 16, 32-35 are addressed below. Claims 17, 18, and 24-31 are withdrawn. Claims 2-4, 9-11, 13-15, 19-23, 36 are cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12, 16, 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the device is configured such that the substrate has a thickness which is approximately equal to a wavelength of the surface wave component" in line 11-13.  The term “approximately equal” in claim 1 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined SAW/h˜1” with the term “approximately equal”. However, the entire disclosure does not provide any further description to determine the margin of this approximations. What is the meaning of the “~” and how close to 1 must the ratio be in order to meet this condition?. The examiner cannot be certain of the approximation from the disclosure.
Dependent of claim 1 not specifically mentioned here are also indefinite due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 32-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 6273342) in view of Phillips (US 4142163).

an electroacoustic transducer (51, 52) on a substrate (50); 
a power supply (battery; col. 9, ln 65) to supply electromagnetic wave energy to the electroacoustic transducer; and 
a source (25) of a substance (liquid L from 25) that is movable to the substrate (see figs. 14); 
wherein the electroacoustic transducer (51, 52) and the substrate (50) are configured to generate acoustic wave energy (60, 61) that is used to move the substance from the source to the substrate, and to manipulate the substance on the substrate (since 50 touches 25 and 40, any wave energy from 50 would cause movement of liquid inside the exit opening of pipe 25 to assist liquid movement onto substrate 50 and atomize it through 40; see col. 10, ln 31-32: “The oscillation energy of piezoelectric element 50 is propagated to liquid L., which in turn is propagated to mesh member 40”; see also col. 7, ln 16-27), 
wherein the acoustic wave energy (60, 61; see fig. 16) comprises a surface wave component (60) and a bulk wave component (61). 

Terada does not explicitly teach the substrate (50) has a thickness which is approximately equal to the wavelength of the surface wave component.
 However, Phillips discloses surface acoustic wave device, that is reasonable pertinent to the surface acoustic wave and bulk wave substrate construction the inventor is concerned with, wherein Phillips teaches that the thickness of the substrate 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a substrate thickness which is approximately equal to the wavelength of the surface wave component, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Applicant appears to have placed no criticality in this relative dimension based on paragraph 60 of the disclosure stating “Other equivalent or alternative configurations of the electroacoustic transducer 12 and the substrate 14 may also be used”.

Re claim 5, Terada, as modified above, shows the device is configured such that the bulk wave component (61) between a first surface (top surface) and a second surface (bottom surface) opposite the first surface by internal reflection through the substrate between the first and second surfaces (see fig. 16).  

Re claim 6, Terada, as modified above, shows the combination of the surface wave component (60) and the bulk wave component (61) is used to move the 

Re claim 8, Terada, as modified above, shows the source of the substance (liquid in 25) is arranged on, in or adjacent to a surface of the substrate (see fig. 13), a side edge of the substrate, an end edge of the substrate, or a combination thereof.

Re claim 32, Terada, as modified above, discloses the substrate (50) comprises a single crystal piezoelectric substrate (col. 7, ln 51-52: “lithium niobate”, same piezoelectric material disclosed in paragraph 13 of this pending application).

Re claim 33, Terada, as modified above, discloses the substance comprises functional or therapeutic agents (liquid reagent L) selected from the group consisting of drugs, soluble substances, polymers, proteins, peptides, DNA, RNA, cells, stem cells, scents, fragrances, nicotine, cosmetics, pesticides, insecticides, and combinations thereof (col. 6, ln 28: “chemicals dissolved in alcohol”, hence liquid is a soluble substance).

Re claim 34, Terada, as modified above, discloses manipulation of the substance comprises atomising, nebulising, moving, transporting, mixing, jetting, streaming, 

Re claim 35, Terada, as modified above, discloses an inhaler or nebuliser (see fig. 1) for pulmonary drug delivery comprising the device of claim 1 (device 1 is a nebuliser capable of delivering pulmonary drug via atomization; see figs. 13-14).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Phillips, further in view of Friend (US 2012/0187209).
Re claim 7, Terada, as modified above, shows that the surface acoustic wave (60) and the bulk wave component (61) are used to move the substance from the source (from tip of 25) along the substrate (50) and onto the electroacoustic transducer as a liquid film (see figs. 13-14).
Terada does not specifically teaches the acoustic wave energy further comprise a standing wave component in the electroacoustic transducer, wherein the standing acoustic wave in the electroacoustic transducer is used to atomise or nebulise the liquid film.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terada to incorporate the teachings of Friend to provide the acoustic wave energy comprises a combination of travelling wave components (like the surface wave component and bulk wave component) and a standing wave component in the electroacoustic transducer and wherein the standing wave component in the electroacoustic transducer is used to atomise or nebulise the thin liquid film. Doing so would improve device over other nebulizer in term of versatility because adding the ability to control droplet size allows for wider range of liquid applications including atomization application for various different types of liquids and their liquid densities, different conditions of patients, without the risk of denaturing  molecules of the liquid as taught by Friend in paragraph 42.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada, in view of Phillips, further in view of Schipper (US 2012/0285447).
Regarding claim 12, Terada does not teach the power supply, substrate and source are integrated in a universal serial bus holder.
However, Schipper teaches a nebulizer (see fig. 1) in the same field of endeavor having a driving circuit 60, substrate or vibration source 44 and source of liquid 40 being 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terada to incorporate the teachings of Schipper to provide the power supply, substrate and source are integrated in a universal serial bus holder. Doing so would provide a compact device that a user can easily hold, store and transport.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Phillips, further in view of Reboud (US 2017/0333644).
Regarding claim 16, Terada does not specifically teaches the device is configured to nebulise or atomise the substance at a rate equal to or greater than 1 ml/min.
Reboud teaches a nebuliser in the same field of endeavor, having liquid being nebulised at a rate of 5ml/min (par. 98).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terada to incorporate the teachings of Reboud to provide the substance (liquid 10) is atomised or nebulised at a rate equal to or greater than 1 ml/min or at 5 ml/min, since the atomizing rate being 5ml/min or greater than 1ml/min would provide higher efficiency in liquid medicine/drug delivery to the patient.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the teaching or matter specifically challenged in the argument.
For the purpose of compact prosecution, the examiner provides the following response to applicant’s Remark:
With regard to Terada reference, applicant stated that Terada teaches in column 8-9 that the wavelength of the surface wave component should not be approximately equal to the thickness of the substrate (Remarks page 8).
This is found not persuasive as this statement is not found anywhere in Terada reference. Terada refers to oscillation frequency of the surface wave with respect to the oscillation frequency of the bulk wave. Oscillation frequency is not the wavelength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752